EXHIBIT 10.61


AMENDMENT TO THE AMENDED AND RESTATED
HERCULES DEFERRED COMPENSATION PLAN


WHEREAS, Ashland Inc. (“Ashland”), as sponsor of the Amended and Restated
Hercules Deferred Compensation Plan (the “Plan”), maintains the Plan for the
benefit of employees eligible to participate therein; and
WHEREAS, pursuant to Article IV, Section 5, of the Charter of the Personnel and
Compensation Committee of the Board of Directors of Ashland Inc., said Personnel
and Compensation Committee (the “Committee”) has retained authority to amend or
transfer any of the benefit plans of Ashland and its subsidiaries and affiliates
that are more than 50% owned by Ashland; and
WHEREAS, the Committee now desires to amend the Plan to provide Ashland the
discretionary authority to make a limited cashout from the Plan to participants.
NOW, THEREFORE, BE IT RESOLVED, the Plan is amended, effective upon execution,
as follows.




I.
The following paragraph is added to end of the section of the Plan titled
“Distributions” as follows:



Notwithstanding the foregoing, the Company shall have the discretion to make a
limited cashout of a participant’s account pursuant to section 1.409A-3(j)(4)(v)
of the Treasury Regulations to such participant so long as:
    
(1)    such participant’s entire interest in his or her accounts in the Plan and
all aggregate plans as defined under section 1.409A-1(c)(2) of the Treasury
Regulations is terminated and liquidated; and


(2)    the amount to be distributed from the Plan, when added together with the
distributable amounts from all aggregate plans as defined under section
1.409A-1(c)(2) of the Treasury Regulations, does not exceed the applicable
dollar amount under Code Section 402(g)(1)(B).


II.
In all other respects the Plan shall remain unchanged.





IN WITNESS WHEREOF, Ashland Global Holdings Inc. has caused its duly authorized
representative to execute the Plan, this 30th day of September, 2016.
ASHLAND GLOBAL HOLDINGS INC.
/s/ Peter J. Ganz
By:                                                       
Peter J. Ganz
Senior Vice President, General Counsel
and Secretary





